Citation Nr: 1626735	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-17 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to April 19, 2012 for the grant of service connection for bilateral radiculopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was remanded in April 2015 to schedule the Veteran for a hearing before a Decision Review Officer (DRO) at the RO.  The requested hearing was held in June 2015.  A transcript of this hearing is of record.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the medical evidence indicates that the bilateral lower extremity radiculopathy associated with his service-connected lumbar spine disability were present at the time of his August 4, 2010 back claim.


CONCLUSION OF LAW

The criteria for an effective date of August 4, 2010, but no earlier, for the award of service connection for bilateral lower extremity radiculopathy, have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.158, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

VA amended its regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the present appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

The Veteran contends that he is entitled to an effective date earlier than April 19, 2012 for the grant of service connection for his bilateral lower extremity radiculopathy.  In his May 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), an August 2015 statement and at his June 2015 DRO hearing, the Veteran asserted that he should be compensated back to his initial VA examination, when he initially brought his complaints to the attention of a VA physician (although he initially complained of his legs going numb and underwent private magnetic resonance imaging (MRI) scan in 2003).  During his hearing, he testified that he first sought VA treatment for his back in 2006.

Review of the record shows that the Veteran's original claim of service connection for a back disorder was received on August 4, 2010 (the claim was silent as to a disorder of the lower extremities) and was initially denied by a January 2011 rating decision.  In his January 26, 2011 request for reconsideration of the denial of his back claim, the Veteran also reported that his "legs go numb quite often."  [This request for reconsideration was accompanied by a September 2003 report of private MRI scan which noted L5-S1 disc herniation which "mildly compresses as well as posteriorly displaces the left S-1 descending nerve root."]  

On June 2011 VA spine and peripheral nerves examination, the Veteran reported numbness and tingling on the lateral aspect of his legs that go into his feet.  The examiner noted the Veteran's "subjective complaints of neuropathy with unremarkable exam."  

A July 2011 rating decision granted service connection for lumbosacral degenerative disc disease with herniated nucleus pulposus, L5-S1, rated 10 percent from August 4, 2010, the date of receipt of the Veteran's original claim for service connection.  This rating decision also denied service connection for bilateral peripheral neuropathy on the basis that there was no clinical diagnosis of peripheral neuropathy.  The Veteran disagreed with this determination in December 2011.  

A February 2012 report of VA back examination includes a finding of mild bilateral lower extremity radiculopathy (manifested by mild intermittent pain, paresthesias and/or dysesthesias and numbness) involving the femoral and sciatic nerve roots.  The examiner opined that it is "as likely as not that the degenerative disc disease of the lumbar spine resulted in mild bilateral radiculopathy of lumbar nerve roots that results in his reported symptoms of intermittent lower extremity 'numbness' despite the absence of sensory or motor abnormalities on the physical examination."  

A June 2012 report of VA back examination includes a finding of moderate bilateral radiculopathy involving the femoral and sciatic nerve roots.  The examiner repeated the February 2012 opinion stating that it is "as likely as not that the degenerative disc disease of the lumbar spine resulted in mild bilateral radiculopathy of lumbar nerve roots that results in his reported symptoms of intermittent lower extremity 'numbness' despite the absence of sensory or motor abnormalities on the physical examination."  

Upon consideration of the foregoing, an August 2012 rating decision granted separate 20 percent ratings for radiculopathy of each lower extremity as secondary to the Veteran's service-connected lumbosacral degenerative disc disease with herniated nucleus pulposus, L5-S1, effective from April 19, 2012, the date of receipt of his claim for increase for his service-connected back disability.  [Notably, a subsequent January 2016 rating decision assigned increased 40 percent ratings for the Veteran's bilateral lower extremity radiculopathy from October 19, 2015, the date of receipt of his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.]

In Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) rejected the appellant's argument that the provisions of 38 C.F.R. § 3.310(a) required an effective date for a secondary condition that is identical to the effective date for the primary (underlying) condition, holding that the effective date for service connection of a secondary condition cannot be earlier than the date on which the Veteran applies for service connection for that condition.  Thus, the provisions of 38 C.F.R. § 3.400 pertaining to the assignment of an effective date following an original award of service connection are applicable to this claim.

As noted above, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran's original claim for service connection for a low back disorder in August 2010 included a claim for any neurological impairment associated with the disorder.  The rating criteria in effect at the time of the August 2010 claim for rating degenerative disc disease included consideration of separate ratings for neurological manifestations of the disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Therefore, the claim for service connection for the Veteran's lumbar spine disability (diagnosed to include a herniated disc) included any neurological manifestations of the disability.  

Accordingly, the correct date of service connection for radiculopathy of the lower extremities is August 4, 2010.  To this extent, the claims for earlier effective dates for the grant of service connection for bilateral radiculopathy of the lower extremities is granted.  The evidence includes a September 2003 report of private MRI scan which noted L5-S1 disc herniation which "mildly compresses as well as posteriorly displaces the left S-1 descending nerve root;" the Veteran's reports in January 2011 that his "legs go numb quite often;" and the opinions of medical providers that it is as likely as not that the degenerative disc disease of the lumbar spine resulted in mild bilateral radiculopathy of lumbar nerve roots that results in his reported symptoms of intermittent lower extremity 'numbness' despite the absence of sensory or motor abnormalities on the physical examination." 

An even earlier effective date is not warranted as there is no evidence of a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit involving the back or lower extremities prior to that date.  For claims involving service connection, VA treatment records cannot suffice as an informal claim.

Although in this instance, lay evidence may not on its own establish a diagnosis of bilateral lower extremity radiculopathy, it may be competent and sufficient evidence of a diagnosis if describing symptoms which are later supported by a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Resolving all reasonable doubt in favor of the Veteran, this is the situation here.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an effective date of August 4, 2010, for the grants of service connection for radiculopathy of the lower extremities are met.    


ORDER

An effective date of August 4, 2010, but no earlier, for the grant of service connection for bilateral lower extremity radiculopathy, is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


